Title: To James Madison from William C. C. Claiborne (Abstract), 24 March 1805
From: Claiborne, William C. C.
To: Madison, James


C. Claiborne. 24 March 1805, New Orleans. “The disposition on the part of the Catholicks of this Territory (which I mentioned in my last Letter) to assume the prerogative of electing their own Priests, is extending itself. On yesterday, I was informed by the Civil Commandant of the District of St: Bernard, that a Priest who had been superseded by the Vicar General, had assaulted his Successor at the door of the church, and expressed a wish to submit his case to the people. The Commandant added that the dismissed Priest was exciting disorder in the District, and he apprehended a Serious Riot in the Church would ensue.
“In consequence of this information, I addressed a Letter to Judge Prevost of which the enclosed is a copy. I have since heard, that the Judge had issued a Warrant against the Priest for a Breach of the Peace. I have taken occasion to mention to the Mayor of the City, and to several influential Men, that in any religious contest which might arise, the Government could not, and would not interfere, unless the Public peace was disturbed. That the rights of conscience were sacred and the people were at liberty to worship almighty God, in what manner they pleased. But that the Law which proclaimed good order, would operate, and the Civil Magistrate must act whenever the public peace was disturbed.”
